DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32, line 2, after “the at least one” insert --contact element--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-24, 30, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 29823003 U1.
In regard to claim 20, DE 29823003 U1 discloses a plug-in connector 1, comprising: an insulating body 2, 3, 4, 5, 6 and at least one contact element 30 that is held in the insulating body, wherein the insulating body simultaneously forms a plug-in connector casing of the plug-in connector 1.

In regard to claim 21, DE 29823003 U1 discloses the insulating body has an attachment tab or an attachment tongue 50 for reversibly attaching to a mating plug-in connector 121.

In regard to claim 22, DE 29823003 U1 discloses the plug-in connector further comprises - an attachment casing 60 for attaching an electrical device.

In regard to claim 23, DE 29823003 U1 discloses the insulating body has a rectangular cross-section. 

In regard to claim 24, DE 29823003 U1 discloses the plug-in connector further comprises an attachment casing 60 for attaching an electrical device, and wherein the attachment casing is straight or bent.

In regard to claim 30, DE 29823003 U1 discloses the plug-in connector has a contact carrier 32a, in which at least one contact element 30 is arranged and wherein the contact carrier is attached in the insulating body.

In regard to claim 31, DE 29823003 U1 discloses the contact carrier 32a forms a plug-in region of the plug-in connector.

Claim(s) 20, 22, 23, 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2004/0235364 A1).
In regard to claim 20, Matsumoto et al. discloses a plug-in connector 1, comprising: an insulating body 3 and at least one contact element 4 that is held in the insulating body, wherein the insulating body simultaneously forms a plug-in connector casing of the plug-in connector 1.

	In regard to claim 22, Matsumoto et al. discloses the plug-in connector 1 further comprises - a cable casing 8, 9, 10 for fixing and providing strain relief of a connected cable 21.

In regard to claim 23, Matsumoto et al. discloses the insulating body 3 has a rectangular cross-section (see fig. 2).

In regard to claim 30, Matsumoto et al. discloses the plug-in connector 1 has a contact carrier 5, in which at least one contact element 4 is arranged and wherein the contact carrier is attached in the insulating body.

In regard to claim 31, Matsumoto et al. discloses the contact carrier 5 forms a plug-in region (adjacent 27 in fig. 4) of the plug-in connector.

In regard to claim 32, Matsumoto et al. discloses the at least one contact element 4 has a crimp connection for electrically contacting a conductor 22.

Claim(s) 20, 22-26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1971000 A2.
	In regard to claim 20, EP 1971000 A2 discloses a plug-in connector 40, comprising: an insulating body 41 and at least one contact element 43 that is held in the insulating body, wherein the insulating body simultaneously forms a plug-in connector casing of the plug-in connector 40.

	In regard to claim 22, EP 1971000 A2 discloses the plug-in connector 40 further comprises - an attachment casing 414 for attaching an electrical device.

In regard to claim 23, EP 1971000 A2 discloses the insulating body 41 has a rectangular cross-section.

	In regard to claim 24, EP 1971000 A2 discloses the plug-in connector 40 further comprises an attachment casing 414 for attaching an electrical device, and wherein the attachment casing is straight or bent.

In regard to claim 25, EP 1971000 A2 discloses a bearing pin 42 is formed as one in each case on two opposite-lying side faces 413 of the insulating body 41 and a locking bracket 30 having a U-shaped cross-section can be pivotably mounted and/or is pivotably mounted on the bearing pin 42.

In regard to claim 26, EP 1971000 A2 discloses the bearing pins 42 each have a cylindrical basic shape with a prism-shaped contour formed thereon.

In regard to claim 28, EP 1971000 A2 discloses the locking bracket 30 has in a region of a respective bearing receptacle an elevation that faces the insulating body 41.

Claim(s) 20, 29, 33-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US5,618,198).
In regard to claim 20, Sato et al. discloses a plug-in connector 1, comprising: an insulating body 3 and at least one contact element 4 that is held in the insulating body, wherein the insulating body simultaneously forms a plug-in connector casing of the plug-in connector 1.

	In regard to claim 29, Sato et al. discloses the plug-in connector 1 has a seal 38 that in turn has through-going openings 42 for the at least one contact element and/or conductors 24 that are connected thereto and wherein a number of through-going openings 42 corresponds to a number of contact elements 4 of the at least one contact element.

	In regard to claim 33, Sato et al. discloses the plug-in connector 1 has a shielding metal plate 19 that can be electrically conductively connected on a connection side to a shield braid 26 of a connected cable 24.

	In regard to claim 34, Sato et al. discloses the shielding metal plate 19 has on a plug-in side two tabs 21, 22 that face in the plug-in direction and are arranged offset with respect to one another (see fig. 5).

	In regard to claim 35, Sato et al. discloses the shielding metal plate 19 has on the connection side a shielding braid receptacle 23a.

In regard to claim 36, Sato et al. discloses wherein so as to provide electromagnetic shielding the plug-in connector 1 has a shielding sleeve 19 that is arranged within the insulating body 3.

In regard to claim 37, Sato et al. discloses the shielding sleeve 19 has contact arms 23a for contacting the shielding braid 26 of a connected cable 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1971000 A2.
In regard to claim 27, EP 1971000 A2 does not disclose the prism-shaped contour has a triangular cross-section.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of EP 1971000 A2 by having the prism-shaped contour with different type of configurations since applicants have presented no explanation that these particular configurations of the prism-shaped contour are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

In regard to claim 38, EP 1971000 A2 does not disclose the plug-in connector 40 has an identifying element that has a color that is different from the insulating body and wherein the identifying element can be reversibly fixed to the insulating body.
Official Notice is taken that both the concept and the advantages of providing an electrical connector which include an identifying element that has a color that is different from the insulating body for indicating or identifying provision are well known and expected in the art (see reference numbers 365, 375 of US 9,831,593; reference number 205 of US 2017/0229813 A1; reference number 38 of US 2017/0149177 A1; reference number 317 of US 2015/0318640 A1; reference numbers 304 and 305 of US 2013/0288516 A1).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/5/2022

/THO D TA/Primary Examiner, Art Unit 2831